UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 10)* TREDEGAR CORPORATION (Name of Issuer) COMMON STOCK (Title of class of securities) 894650 100 (CUSIP NUMBER) John D. Gottwald William M. Gottwald Floyd D. Gottwald, Jr. c/o John D. Gottwald Westham Partners 9030 Stony Point Parkway, Suite 170 Richmond, Virginia 23235 Telephone No. 804-560-6961 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) Copy to: Jay Clayton Janet Geldzahler Sullivan & Cromwell LLP 125 Broad Street New York, New York 10004 Telephone No. 212-558-4000 December2, 2013 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box.o Page 1 of 8 CUSIP NO. 894650 100 13D Page 2 of8 1 NAMES OF REPORTING PERSON John D. Gottwald 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See instructions) (a)T (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS PF 5 CHECKIF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX, IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) x 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 15.2% 14 TYPE OF REPORTING PERSON IN CUSIP NO. 894650 100 13D Page 3 of8 1 NAMES OF REPORTING PERSON William M. Gottwald 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See instructions) (a)T (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS* PF 5 CHECKIF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX, IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) x 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.4% 14 TYPE OF REPORTING PERSON IN CUSIP NO. 894650 100 13D Page 4 of8 1 NAMES OF REPORTING PERSON Floyd D. Gottwald, Jr. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See instructions) (a)T (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS* PF 5 CHECKIF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX, IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.4% 14 TYPE OF REPORTING PERSON IN *Amendment No.10 amends and supplements Amendment Nos. 1 through9 to the statement on Schedule 13D initially filed on August 15, 1989 with respect to shares of common stock (the “Common Stock”) of Tredegar Corporation (the “Issuer”), as well as the Schedule 13D filed by Floyd D. Gottwald, Jr. on January 21, 2009. Item 4. Purpose of the Transaction. Item 4 is hereby amended by adding the following: Amendment No. 9 to the Schedule 13D by John D. Gottwald, William M. Gottwald and Floyd D. Gottwald, Jr. (collectively, the “Gottwalds”) attached the request of the Gottwalds to the board of directors of theIssuer (the “Board”) to advise whether the nomination of individuals who owned Common Stock would, in the absence of any agreement as to how the nominee would vote his or her shares, constitute “beneficial ownership” of the nominee’s shares under the Issuer’s shareholder rights agreement.The Gottwalds have been advised that the Board is unable to respond at this time to that question.While the Gottwalds would prefer to meet with shareholders and solicit their views as to potential director candidates, in order to avoid the riskthat the Board would trigger the shareholder rights agreement on shareholders as a result of any such discussions, the Gottwalds ask that any shareholder of theIssuer who wishes to suggest potential nominees to the Board may do so by email to EMCCARTHY@dfking.com.In light of the Board’s stated inability to advise the Gottwalds on the question as to the impact under the shareholder rightsagreement of nominating individuals who own Common Stock, the Gottwalds request that only individuals who do not own Common Stock be suggested and that such individuals have indicated a willingness to be nominated. Item 7. Material to be Filed as Exhibits. Exhibit 1 Agreement among Floyd D. Gottwald, Jr., John D. Gottwald and William M. Gottwald with respect to the filing of this Amendment No.10 to the Schedule 13D. Page5 of8 After reasonable inquiry and to the best of their knowledge and belief, the undersigned certify that the information set forth in this statement is true, complete and correct. Date:December 2, 2013 /s/ John D. Gottwald John D. Gottwald /s/ William M. Gottwald William M. Gottwald /s/ Floyd D. Gottwald, Jr. Floyd D. Gottwald, Jr. EXHIBIT INDEX Exhibit 1 Agreement among Floyd D. Gottwald, Jr., John D. Gottwald and William M. Gottwald with respect to the filing of this Amendment No.10 to the Schedule 13D. Page7 of8
